Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 8/15/2022 has been entered.  Claims 16 and 26 were amended.  Claim 21 was cancelled. Claims 16-20 and 22-30 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 22-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pazhianur et al. (US 2007/0155628; published July 5, 2007).
Applicant’s Invention
Applicant claims a pesticidal composition comprising an effective amount of a pesticide; a sulfosuccinate surfactant of formula (I) and formula (II); and an additional surfactant (claim 16).
Applicant claims a liquid pesticidal composition comprising an effective amount of a pesticide; a sulfosuccinate surfactant of formula (I) and formula (II); an additional surfactant; and a liquid carrier (claim 26).

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Pazhianur et al. teach an adjuvant composition containing one or more betaine surfactant compounds and one or more surfactant compounds selected from sulfosuccinates (abstract).  A second aspect of the invention is a pesticide composition comprising one or more betaine surfactant compounds; one or more surfactant compounds selected from sulfosuccinates; and an effective amount of a pesticide [0007-0010; limitation of claims 21-25].  Suitable sulfosuccinate surfactants are one or more surfactant compounds of formula (V) 
    PNG
    media_image1.png
    159
    324
    media_image1.png
    Greyscale
wherein A and A’ are each independently –O-X+ or 
    PNG
    media_image2.png
    76
    187
    media_image2.png
    Greyscale
, wherein R8 is H or methyl; R9 is H, alkyl aryl or alkylamidoalkyl and n is 1-100, preferably 1-50 (which are encompassed by claimed formula (I)) as well as disodium monoctylsulfosuccinate (which are encompassed in formula (II)) [0042-0051; limitation of claims 16, 19, 20 and 26].  The adjuvant comprises the betaine surfactant and the one more sulfosuccinate are in amounts greater than or equal to about 0.1 parts by weight the formulation, respectively [0069-71; limitation of claims 27 and 28].  The preferred pesticides are selected from glyphosate, glufosinate, water soluble glufosinate salts, water soluble glyphosate salts and mixtures thereof, including sodium, potassium, ammonium and isopropyl amine salts [0082-83; limitations of claims 17 and 18].  The formulations further comprise one or more further surfactants selected from alkyl ether sulfates (anionic surfactant), alkoxyated fatty acids, alkoxylate alcohols (nonionic surfactants) and sulfonates [0093-Specific formulations include 1.5 pbw 30% aqueous betaine, 4 pbw sodium dioctyl sulfosuccinate, 38 pbw glyphosate isopropyl amine salt and 56.6 pbw water (Example 6; [0111]).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pazhianur et al. teach one or more sulfosuccinates surfactants selected from formula (I) and formula (II) can be combined with betaine adjuvants to prepare the pesticide formulations. 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Therefore, it would have been prima facie obvious to one of ordinary skill to utilize the teachings of Pazhianur et al. and combine two different sulfosuccinate surfactants of formula I and formula II in the formulations with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Pazhianur et al. to include the combination of sulfosuccinates of formula I and formula II because both are suitable sulfosuccinate surfactants which can be used in the formulation.  

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Pazhianur broadly teaches one or more surfactants selected from a list of surfactant types which include sulfosuccinates, but does not lead one of ordinary skill to the specific combination of formula (I) and formula (II).  Applicant supports this argument by citing a specific example wherein only one sulfosuccinate is combined with betaine.  The Examiner is not persuaded by this argument because Pazhianur et al. teach one or more sulfosuccinates surfactants selected from formula (I) and formula (II) can be combined together.  Therefore it would have been obvious to try different combinations of the sulfosuccinates by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	Applicant maintains that the specific blend of sulfosuccinates have improved performance, namely improved efficacy in killing weeds and lower viscosity.  In Table 6 Applicant points to improved efficacy of 90.9% with the blend in comparison with 85% for a single sulfosuccinate formulation.  The Examiner does not find this convincing because Pashianur teach one or more sulfosuccinates are can be used [0009, 0042].  MPEP 716.02 states that a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  Therefore an increase of 5% efficacy when two sulfosuccinates are blended would have been expected when compared to a composition comprising only one sulfosuccinate surfactant. 
Applicant further argues that a single composition comprising 37% glufosinate and a blend of 5% sulfosuccinate 2 and 7.5% sulfosuccinate 3 with 24.8% Geronol (anionic/nonionic surfactant) has a significantly lower viscosity than formulations comprising 10% sulfosuccinate 2 only.  The Examiner does not find this convincing because the data present by applicant is not commensurate is scope with the claims The evidence is insufficient to rebut the prima facie case because experiments are limited to formulations comprising 37% glufosinate and a blend of 5% sulfosuccinate 2 and 7.5% sulfosuccinate 3 with 24.8% Geronol (anionic/nonionic surfactant) whereas the claims encompass any amount of effective pesticide, a sulfosuccinate component and one or more additional surfactants selected from cationic, anionic, nonionic and amphoteric surfactants or mixtures thereof.

Claims 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pazhianur et al. (US 2007/0155628; published July 5, 2007).
Applicant’s Invention
Applicant claims a method of controlling undesired plants comprising applying the composition of claim 16 to plants. (claim 29)
Applicant claims a method of controlling undesired plants comprising applying the composition of claim 26 to plants. (claim 30)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Pazhianur et al. are addressed the above 103 rejection.  The formulations are applied to foliage of a target plant by spraying [0109].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pazhianur et al. teach one or more sulfosuccinates surfactants can be combined with betaine adjuvants to prepare pesticide formulations.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to utilize the teachings of Pazhianur et al. and combine two different sulfosuccinate surfactants of formula I and formula II in the formulations with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Pazhianur et al. to include the combination of sulfosuccinates of formula I and formula II because both are suitable sulfosuccinate surfactants which can be used in the formulation.  

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive for the reasons set forth in the above response.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617